Citation Nr: 1825615	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-34 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on the need for regular and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1983 to April 1984. The appellant is the legal guardian of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The competent and credible evidence of record establishes that the Veteran's current service-connected disabilities alone have not resulted in his need for aid and attendance in the activities of daily living, and does not render him housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular A&A or on account of being housebound are not met. 38 U.S.C. § 1114(l) (2012); 38 C.F.R. §§ 3.350(b)(3), 3.351, 3.352(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Advise and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

Entitlement to SMC based on the need for the regular aid and attendance or housebound status

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351. 

The Veteran does not allege, and the record does not suggest, that he is blind. The evidence shows that the Veteran is a resident of a nursing home due to his cognitive impairments as the result of a nonservice-connected traumatic brain injury. 

The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability. 38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary. 38 C.F.R. § 3.352(a). A finding that the veteran is "bedridden" provides a proper basis for the determination. Bedridden will be that condition which, through its essential character, actually requires that the veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. 38 C.F.R. § 3.352(a). 

The particular personal functions that the veteran is unable to perform must be considered in connection with the veteran's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others. 38 C.F.R. § 3.352. 

The Veteran asserts that he is unable to care for himself and has need of assistance for his activities of daily living. The Veteran currently has two service-connected disabilities: residuals of thoracic spine fracture, and surgical scar associated with thoracic spine surgery. The Veteran also has several nonservice-connected disabilities, including traumatic brain injury, incontinence, right hemiparesis, and organic affective syndrome.

In October 2013, a VA examination shows that the Veteran was not legally blind, he was not confined to his bed, and he was able to travel beyond his home with the assistance of another. The Veteran reported that he lived with his mother, who acted as his caregiver and assisted him with cooking, "self-feeding, dressing and undressing, bathing, grooming, toileting" and driving him to his medical appointments. The VA examiner concluded that the Veteran requires aid and attendance of another person because of his medical problems, including nonservice-connected conditions. 

In an October 2013 VA examination for the Veteran's back condition, the examiner noted that the Veteran had some limitation of motion and pain on motion. The examiner also determined that the Veteran had functional loss resulting in limited bending, lifting, and carrying, but did not describe any other limitations.. The examiner determined that the Veteran could ambulate by himself, with assistance of a cane. The examiner noted that the Veteran required a cane for locomotion which was due to the nonservice-connected "head injury."

A June 12, 2014, Care Coordination note found that the Veteran does have needs for aid and assistance. However, the treating physician noted that the Veteran needs assistance with ADLs (activities of daily living) "due to TBI with R hemiparesis."

A June 11, 2015, Care Coordination note found that the Veteran does have needs for aid and assistance. However, the treating physician noted that the Veteran needs assistance with ADLs (activities of daily living) "due to TBI with R hemiparesis."

The Board finds that the competent medical evidence of record does not show that the Veteran requires aid and attendance of another person for his activities of daily living and for protection against the hazards or dangers incident to daily life, because of the severity of his service-connected disabilities alone. Rather, the evidence indicates that the Veteran requires aid and attendance because of the severity of his nonservice-connected disabilities resulting from a motor vehicle accident after service, in which he suffered a traumatic brain injury.

The Veteran's medical records show that the Veteran's service-connected disabilities have resulted in some impairment in functioning. However, these records indicate that his back condition resulted in some impairment in the ability to perform the activities of daily living due to limitation of motion and pain on motion, but not to the level to require aid and assistance of another person. Additionally, the evidence does not demonstrate that the Veteran had difficulty with dressing, ambulation, other activities of daily living as a result of his service-connected disabilities, residuals of thoracic fracture and scar.

The Board finds that the preponderance of the evidence does not demonstrate that the Veteran requires aid and attendance on the basis of impairment due to service-connected disabilities alone. 

Accordingly, the claim for SMC based on the need for the regular aid and attendance by another person is not warranted. 38 U.S.C. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

SMC at the housebound rate under subsection (s) is awarded where the Veteran has a service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound due to such service-connected disability or disabilities. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(h)(3)(i). The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to such veteran's house or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such veteran's lifetime. 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i)(2).

Here, the Veteran's service-connected residuals of fracture of T-12 is rated as 50 percent disabling, and his scar residual has been rated as 10 percent disabling prior to November 1, 2016 and noncompensable thereafter. Thus, he does not meet the schedular rating requirements for SMC at the housebound rate.

As discussed above, the competent medical evidence establishes that the Veteran's thoracic spine disability limits his functioning, but does not render him unable to ambulate or cause him to be housebound. 

In so finding, the Board acknowledges the arguments of the Veteran and his caretaker that the Veteran is rendered unable to care for himself. Their observations and opinions hold some probative value. However, when considering the more complex issue as to whether the Veteran's inability to care for himself or confinement to his home is due to service-connected disability alone, the Board places greater probative weight to the medical opinions offered by the trained physicians in this case. There is no doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107.


ORDER

Entitlement to SMC based on the need for regular and attendance of another person or on account of being housebound is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


